Smith, Judge.
This appears to be a transaction well understood by the parties, and I think they ought to be bound by it.
Hall, Judge. I am of a different opinion. The bond was altered; two consented; the third not present. The parties, it appears by the testimony of Taylor, never understood more than a consent to the alteration 5 and here appears a new bond by the erá*191sure of Jedediah Strong’s signature and seal. I am not for admitting this bond to be read in evidence.
Nathaniel Chipman, for plaintiff.
Charles Marsh, for defendant.
Woodbridge, Chief Judge. I agree with Judge Hall. The two obligors never consented to more than the mere alteration of the bond. It is manifest, from the testimony of Adams, a consultation with Jedediah Strong upon the subject was contemplated. The officer said he would endeavour to obtain his consent.' The bond cannot be read in evidence. If people will destroy their own securities, the Court cannot help them.
On motion of plaintiff, the papers were taken from the Jury, and the cause continued to the next term, when plaintiff was nonsuited.